Citation Nr: 1444954	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that, regardless of the determination reached by the RO in July 2009 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for hepatitis C on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and it is final.

2.  Some of the evidence received since the February 2002 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for hepatitis C was initially denied by way of a February 2002 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 2002 rating decision consisted of the Veteran's service treatment records, post-service VA treatment records, and  a VA examination report.  Service connection for hepatitis C was denied because there was no evidence indicating that it was incurred in service or was related to the Veteran's service-connected pulmonary tuberculosis.

Evidence added to the record since the February 2002 rating decision includes VA treatment records, the Veteran's hearing testimony, and articles submitted by the Veteran discussing a relationship between hepatitis C and isoniazid (INH), a medicine prescribed to treat his tuberculosis.  This evidence is "new," as it was    not previously submitted to agency decision makers.  Some of it is also material,   as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a causal relationship between medications administered to the Veteran for his service-connected tuberculosis and contraction of hepatitis.  Accordingly, the claim for service connection for hepatitis C is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran's claim for service connection for hepatitis C has been reopened, but it must still be considered on the merits.

The Veteran asserts that his asymptomatic hepatitis C, which he testified during   his hearing was first diagnosed in 1999, was caused by his service-connected pulmonary tuberculosis.  Specifically, he contends it was caused by isoniazid (INH), one of the medications prescribed to treat his tuberculosis in 1975, which   he reported taking for two years.  In support of his contention, the Veteran has submitted articles that discuss drug-induced hepatitis.  As a result, the Board finds that an examination and medical opinion are necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Bay Pines VA medical center and associated clinics dating since May 2008 and associate them with the electronic claims file. 

2.  Schedule the Veteran for a VA hepatitis examination to determine whether the Veteran currently suffers from active hepatitis C or other liver disorder and if so, whether such is related to treatment for his service-connected tuberculosis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  After examination of the Veteran and review of the claims file, the examiner should respond to the following:

(a) Does the Veteran have active hepatitis C infection? Please explain why or why not. 

(b) If not, does the Veteran have a different liver disorder or residual disability from prior hepatitis C infection? Please identify any liver disorder and/or residuals of hepatitis C found.

(c) Is it at least as likely as not (50% probability or greater) that the Veteran's hepatitis C or other diagnosed liver disorder was caused by any medication prescribed to treat his pulmonary tuberculosis, to include Rifampin and INH, or otherwise related to his service-connected pulmonary tuberculosis?  Please explain why or why not, to include addressing the medical literature submitted by the Veteran suggesting medications taken for tuberculosis can affect the liver as well as any additional risk factors for hepatitis C identified in the evidence of record, to include a reported history of cocaine use and a partner who died of liver cancer and hepatitis.  

(d) If the Veteran's hepatitis C or liver disorder was not caused by the medication the Veteran was prescribed to treat his tuberculosis, is it at least as likely as not that hepatitis C or liver disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by that treatment?  Please explain why or why not.  If the examiner finds the disorder has been permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the hepatitis C or liver disorder.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


